         Case 1:17-cr-00054-NRB Document 155 Filed 08/05/19 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

            - against -                                              17 Cr. 54 (NRB)

SEAN PETER,

                                Defendant.

--------------------------------------------------------x




            DEFENDANT’S OBJECTIONS TO PRESENTENCE REPORT




                            ATTORNEYS FOR SEAN PETER

BOBBI C. STERNHEIM, ESQ.                                    RUSSELL NEUFELD, ESQ.
ALEX S. HUOT, ESQ.                                          99 Hudson Street - 8th Floor
Law Office of Bobbi C. Sternheim                            New York, NY 10013
33 West 19th Street – 4th Floor                             646-613-8359
212-243-1100
         Case 1:17-cr-00054-NRB Document 155 Filed 08/05/19 Page 2 of 3




                                                    August 5, 2019

Honorable Naomi Reice Buchwald
United States District Judge
United States Courthouse
500 Pearl Street
New York, NY 10007

                            Re: United States v. Sean Peter
                                    17 Cr. 54 (NRB)

              DEFENDANT’S OBJECTIONS TO PRESENTENCE REPORT

Dear Judge Buchwald:

       The following objections to the Presentence Report are made on behalf of Sean Peter:

Offense Conduct

        As stated in the Addendum to the Presentence Report, the defense objects to the entire
Offense Conduct section, specifically paragraphs 13 through 32. See PSR at 21. This case will
be appealed. The Offense Conduct section provided by the government does not comport to the
record to be appealed. Paragraph 18 does not reflect evidence that was presented at trial.

Duplicative § 924 Counts

        The parties and Probation agree that the firearms counts – 18 U.S.C. § 924(c)(1)(A)(iii)
and § 924(j) “merge” because, § 924(c)(1)(A)(iii) is a lesser included offense of §924(j). The
parties and Probation concur that in order to prevent duplicative punishment, Sean Peter should
be sentenced on the § 924(j) count, with a five-year mandatory minimum, and should not be
sentenced on the § 924(c) count. See PSR at 21. See United States v. Mostafa, 965 F. Supp. 2d
451, 464 (S.D.N.Y. 2013).

Acceptance of Responsibility

        The jury was faced with two theories. The government argued that Gray’s murder was
committed in retaliation for Brian Gray’s attempted robbery of Shane Peter’s stash house a few
weeks prior to the murder. The defense argued that the shooting, resulting in Gray’s death, was
in reprisal for the attempted murder of Sean Peter by Gray’s accomplice, Julian Martinez, a
following their attempted armed robbery of Shane Peter’s residence. As such, there has been an
         Case 1:17-cr-00054-NRB Document 155 Filed 08/05/19 Page 3 of 3



acceptance of responsibility for a shooting that resulted in a death but no admission that the
Gray’s death constituted a murder in furtherance of a drug conspiracy.

Homicide Categorization

        Probation calculates the base offense level based on First Degree Murder.
U.S.S.G.§2A1.1. See PSR ¶ 45. The record does not support a premeditated killing. §2A1.1(a).
If a defendant did not cause the death intentionally, a downward departure may be warranted.
based on a defendant’s state of mind (e.g., recklessness.)

       Sean Peter’s conduct was reckless.1

        By participating in a shooting, he was aware of the risk created by his conduct and the
risk was of such a nature and degree that to disregard that risk constituted a gross deviation from
the standard of care that a reasonable person would exercise in such a situation. There is no
dispute that of the shots fired, one bullet hit Gray in the arm resulting in internal injuries that
were the cause of his death. There is no dispute that Peter, himself, was shot in the arm during
the altercation. The record does not support a finding that Peter fired the shot that killed Gray or
that Gray’s death was premeditated. While the death of Gray is an aggravating factor, it was not
the result of premeditated murder.


Criminal History

       For reasons detailed in the accompanying sentencing submission, categorizing Sean Peter
as a Career Offender overstates his criminal history.


                                                       Respectfully submitted:

                                                               Attorney for Sean Peter

                                                               Bobbi C. Sternheim
                                                              BOBBI C. STERNHEIM
                                                               RUSSELL NEUFELD
                                                               ALEX S. HUOT

cc: Government Counsel




1
 Such recklessness may be correlated to provocation and neurological impairments discussed in the
accompanying Sentencing Memorandum and Exhibit A.


                                                  2
